Exhibit 10.6

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

SECOND AMENDMENT TO TECHNOLOGY SERVICES AGREEMENT

This SECOND AMENDMENT (“Second Amendment”) to the September 19th, 2007,
Technology Services Agreement (the “Agreement”) by and between Republic Bank &
Trust Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Technology Services LLC (“JHTSL”), a Delaware limited liability company, is
effective as of the 23rd day of November, 2009.

RECITALS

WHEREAS, Republic and JHTSL entered into the Agreement on September 19, 2007.

WHEREAS, Republic and JHTSL amended the Agreement on December 2, 2008.

WHEREAS, Republic and JHTSL desire to Amend certain terms of the Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHTSL do
hereby agree to amend the Agreement as follows:

AMENDMENTS

 

1. Section 1.1 (c) is modified to read as follows:

 

  (c) “Customer” shall mean a Jackson Hewitt Tax Service customer that was also
a customer of a financial institution that provided financial products
facilitated by EROs and such customer received a RAL or a funded Federal AR from
such financial institution. Under this Agreement, an AR is considered to be
funded if all bank fees are earned by Republic in the current year. For purposes
of this definition, joint borrowers or joint recipients of such a financial
product shall constitute one “Customer.”

 

2. The definition of “Resource Rate” in Section 1.1 (g) (iii) is modified to
read as follows:

 

  (g) [*]

 

3. Section 1.5 (c) is modified to read as follows:

 

  (c) For the 2010 Tax Season, Republic shall pay to JHTSL [*]

 

4. The following language is added to Section 1.5:

 

  (g)

Republic shall have the right to withhold the February and/or March payments
under Section 1.5 of this Agreement and the Additional Fees under Section 1.6 of
this Agreement if Republic, reasonably determines (i) on February 26, 2010 that
there has been a material adverse change that will likely result in the
Designated ERO Locations, as described in the Program Agreement, failing to
provide services to [*], (ii) on or before July 1, 2010 that the Republic
Customers who have obtained RALs during the 2010 Tax Season will likely have, in
the aggregate, a RAL delinquency in excess of [*] on August 31, 2010, or
(iii) on or before May 31, 2010 that due to JHI’s, JHTSL’s, and/or a Designated
ERO’s lack of compliance with Republic’s policies and procedures, Republic has
and/or will likely be required to conduct additional audits, take corrective
action and/or incur regulatory fines or penalties, or suffers or will likely
suffer other additional financial costs due to such noncompliance; and in each
case of (i), (ii) and/or (iii) above, to the extent Republic has, or reasonably
expects to, suffer such resulting harm. Any such determinations shall be made in
good faith by Republic and are subject to providing JHI with



--------------------------------------------------------------------------------

 

written notice no later than the date defined in each section of such
determination including a detailed explanation of the reasons for such
determination and detail of harm incurred or expected to be incurred. In the
event Republic exercises this Section 1.5 (g), the parties agree to immediately
begin dispute resolution proceedings as described in Section 10 of this
Agreement. In the event any such notice is given, Republic shall have a duty to
provide updates to JHI (and any additional information or documentation
reasonably requested by JHI) regarding such resulting harm, including, without
limitation, actual costs, expenses and losses and to deliver to JHI any amount
withheld in excess of such actual costs, expenses and losses. JHI shall have the
right to seek confirmation of such claims, by audit or otherwise. This section
is in addition to and does not replace or negate the provisions of Section 9.4
of the Program Agreement.

 

5. Schedule A of the Agreement shall be nullified and replaced with Schedule A,
attached hereto.

 

6. Republic and JHTSL enter into this Second Amendment only for the purposes
stated herein. Unless otherwise amended herein, all other terms and conditions
of the Agreement remain unchanged and in full force and effect.

IN WITNESS WHEREOF, this Second Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY     JACKSON HEWITT TECHNOLOGY SERVICES LLC By:  
/s/ Mike Keene     By:   /s/ Harry W. Buckley   Mike Keene     Name:   Harry W.
Buckley   Senior Vice President     Title:   President and Chief Executive
Officer



--------------------------------------------------------------------------------

Schedule A

[*]